EXHIBT 10.1


 


AGREEMENT BETWEEN


 


THE GOVERNMENT OF


 


THE CO-OPERATIVE REPUBLIC OF GUYANA


 


AND


 


ATLANTIC TELE-NETWORK, INC.


 


FOR


 

The sale to Atlantic Tele-Network, Inc. of eighty percent of the shares in the
Guyana Telephone and Telegraph Company proposed to be incorporated by the said
Government to take over the business and the assets and liabilities of the
Guyana Telecommunications Corporation.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

THE TRANSACTION

1

 

 

 

SECTION 2.

REPRESENTATIONS AND WARRANTIES BY THE GOVERNMENT

1

 

 

 

2.1

Organization of GTC

1

 

 

 

2.2

Formation of GT&T

1

 

 

 

2.3

Non-existence of Legal Impediments

2

 

 

 

2.4

Authority, Permits and Licences

2

 

 

 

2.5

Financial Statements

2

 

 

 

2.6

External Communications Settlements

2

 

 

 

2.7

Interest in Transactions

3

 

 

 

2.8

Taxes

3

 

 

 

2.9

Corporate and Business Records

3

 

 

 

2.10

Litigation

3

 

 

 

2.11

Changes in Financial Condition

3

 

 

 

2.12

Absence of Certain Changes or Events

3

 

 

 

2.13

No Breach

6

 

 

 

2.14

Authority

6

 

 

 

SECTION 3.

REPRESENTATION AND WARRANTIES OF ATN

6

 

 

 

3.1

Corporate Structure of ATN

6

 

 

 

3.2

Corporate Power and Action

7

 

 

 

3.3

Investment Interest

7

 

 

 

3.4

Capability

7

 

 

 

3.5

Bankruptcy

7

 

 

 

SECTION 4.

CONSIDERATION

7

 

 

 

4.1

Purchase Price of Shares

7

 

 

 

4.2

Additional Payments

7

 

 

 

SECTION 5.

COVENANTS BY ATN

8

 

 

 

5.1

Expansion and Service Improvement Plan

8

 

 

 

5.2

Maintaining and Upgrading Quality of Services

9

 

 

 

5.3

Public Interest Services

10

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

5.4

Releasing the Government from the Liabilities of GTC and GT&T

10

 

 

 

5.5

Taxes

10

 

 

 

5.6

Employment

10

 

 

 

5.7

Training and Career Development

10

 

 

 

5.8

Welfare Plans

10

 

 

 

5.9

Rate Continuity

11

 

 

 

5.10

Switch to Switch Access

11

 

 

 

5.11

Privacy of Communications

12

 

 

 

5.12

Assignment of Shares of ATN in GT&T

12

 

 

 

5.13

Rights of the Government as Minority Shareholder in GT&T

12

 

 

 

5.14

Insurance

13

 

 

 

SECTION 6.

COVENANTS BY THE GOVERNMENT

13

 

 

 

6.1

Licence

13

 

 

 

6.2

Terms of Licences

14

 

 

 

6.3

Cellular Radio Telephone Licence

14

 

 

 

6.4

Cancellation of Licence

14

 

 

 

6.5

Failure to Achieve Agreed Levels of Quality or Expansion

14

 

 

 

6.6

No Condonation of Breach

15

 

 

 

6.7

Establishment of Regulatory Body

15

 

 

 

6.8

Subscriber Rates

15

 

 

 

6.9

Rates of Return

15

 

 

 

6.10

Management Services

16

 

 

 

6.11

Capital Dedicated to Telecommunications Business of GT&T

16

 

 

 

6.12

Foreign Exchange Controls

16

 

 

 

6.13

Duties and Taxes

17

 

 

 

6.14

Foreign Nationals

17

 

 

 

6.15

Conduct of Business before Closing

17

 

 

 

6.16

Accounts Receivable

18

 

 

 

6.17

Right of Way

18

 

 

 

6.18

Banking

19

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

6.19

Overseas Private Investment Corporation (OPIC)

19

 

 

 

SECTION 7.

COVENANTS BY THE GOVERNMENT AND ATN

19

 

 

 

7.1

GT&T Stock

19

 

 

 

7.2

Shareholding in GT&T

19

 

 

 

7.3

Directors

20

 

 

 

7.4

Board Meetings

20

 

 

 

7.5

Obligations to Provide Universal Service

20

 

 

 

7.6

Access to GTC’s Business Records

20

 

 

 

7.7

Confidentiality of Information

20

 

 

 

7.8

Best Efforts Regarding Compliance with Agreement

21

 

 

 

7.9

Settlement of Accounts with Foreign Telecommunications Administrations

21

 

 

 

SECTION 8.

DUE DILIGENCE

21

 

 

 

SECTION 9.

CLOSING

21

 

 

 

SECTION 10.

CONDITIONS PRECEDENT TO OBLIGATION OF ATN

22

 

 

 

10.1

Accuracy of Representations and Warranties

22

 

 

 

10.2

Performance of Agreements

22

 

 

 

10.3

Certificate

22

 

 

 

10.4

Opinion of Counsel for the Government

22

 

 

 

SECTION 11.

CONDITIONS PRECEDENT TO OBLIGATION OF THE GOVERNMENT

23

 

 

 

11.1

Accuracy of Representations and Warranties

23

 

 

 

11.2

Performance of Agreements

23

 

 

 

11.3

Certificate

23

 

 

 

11.4

Opinion of Counsel for ATN

24

 

 

 

SECTION 12.

RENEWAL OF LICENCES

24

 

 

 

12.1

Notices and Applications for Renewal of Licences

24

 

 

 

12.2

Renewal of Exclusive Licence After Expiry of Term

24

 

 

 

12.3

Sale of Assets of GT&T on Non-renewal or Termination of Licence

25

 

 

 

SECTION 13.

FORCE MAJEURE

25

 

 

 

13.1

Definition

25

 

iii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

13.2

Liability in the Event of Force Majeure

25

 

 

 

13.3

Notice for Force Majeure

25

 

 

 

13.4

Extension of Time for Force Majeure

26

 

 

 

SECTION 14.

INDEMNIFICATION

26

 

 

 

14.1

Indemnification by Government

26

 

 

 

14.2

Indemnification by ATN

26

 

 

 

14.3

Making of Claims

27

 

 

 

SECTION 15.

SURVIVAL OF AGREEMENT TERMS

27

 

 

 

15.1

Representations and Warranties

27

 

 

 

15.2

Covenants and Certain Other Provisions

27

 

 

 

15.3

Other Provisions

27

 

 

 

SECTION 16.

GOVERNING LAW; WAIVER OF SOVEREIGN IMMUNITY; SUBMISSION TO JURISDICTION

27

 

 

 

16.1

Governing Law

27

 

 

 

16.2

Waiver of Sovereign Immunity

27

 

 

 

16.3

Submission to Jurisdiction

28

 

 

 

SECTION 17.

WAIVERS

28

 

 

 

17.1

Extension of Time and Waivers

28

 

 

 

17.2

Waiver of Breach Not to Extend to Subsequent Breach

28

 

 

 

SECTION 18.

EFFECT OF HEADINGS

28

 

 

 

SECTION 19.

NOTICES

29

 

iv

--------------------------------------------------------------------------------


 

AGREEMENT made on the 18th day of June, 1990 by and between the Government of
the Co-operative Republic of Guyana (hereinafter referred to as “the
Government”) represented by the Honourable W.H.L. Parris, C.C.H., M.P., Deputy
Prime Minster, Planning and Development of the First Part and the Atlantic
Tele-network, Inc., a private limited company duly incorporated in the United
States of America, whose principal office is situated in 48A Kronprinosens Gade,
Thomas, U.S. Virgin Islands (hereinafter referred to as “ATN”), represented by
Mr. Jeffrey J. Prosser, the Chairman thereof, of the Second Part.

 

SECTION 1. THE TRANSACTION

 

Subject to the representations, warranties and covenants by the Government and
ATN herein contained and the other terms and conditions specified herein,
including, but not limited to, the payment to the Government by ATN of the sum
of money specified as consideration in SECTION 4, the Government hereby agrees
to transfer to ATN, and ATN agrees to purchase from the Government, shares
representing eighty percent (80%) of the issued share capital of the Guyana
Telephone and Telegraph Company (hereinafter referred to as GT&T), a private
limited company which shall be incorporated by the Government and shall take
over the business and the assets and liabilities including a maximum of seven
million two hundred thousand dollars (US$7.2 million) of foreign currency
liabilities of the Guyana Telecommunication Corporation (hereinafter referred to
as GTC), a public corporation wholly owned by the Government. The credit of ten
million, five hundred thousand United States Dollars (US$10.5 million) extended
by Northern Telecoms to GTC shall not be a liability of Government or GTC under
this agreement.

 

SECTION 2. REPRESENTATIONS AND WARRANTIES BY THE GOVERNMENT

 

The Government represents and warrants to ATN or its nominee that:

 

2.1                                 Organization of GTC. GTC is a public
corporation, wholly owned by the Government and established by the Guyana
Telecommunication Corporation Order (No. 11 of 1967) made under section 46 of
the Public Corporations Act, Chapter 19:05 of the Laws of Guyana, and continued
under the Public Corporations Act 1988 (Act No. 21 of 1988).

 

2.2                                 Formation of GT&T. The Government shall
incorporate GT&T as a private limited company to provide, subject to the laws of
Guyana and such International

 

--------------------------------------------------------------------------------


 

Telecommunication Conventions and any regulations made thereunder as are for the
time being in force in Guyana, internal and external telecommunication services
and to promote the economic development of the telecommunication services in
accordance with, as far as practicable, standard practice recognized
internationally and with public demand. In addition, Government shall dissolve
GTC and transfer to GT&T all the assets, save and except such assets relating to
those regulatory functions now vested in GTC as set out in Annexure “A”, and
liabilities including a maximum of seven million two hundred thousand dollars
(US$7.2 million) of foreign currency liabilities of GTC under sections 9 and 11
of the Public Corporations Act 1988 (Act No. 21 of 1988).

 

2.3                                 Non-existence of Legal Impediments. There
are no legal impediments that restrict, negate or impair the right of the
Government to dissolve GTC, and to transfer its assets and liabilities to GT&T,
under sections 9 and 11 of the Public Corporations Act 1988 (Act No. 21 of
1988), or to transfer any of the shares in GT&T held by the Government, or any
other person on behalf of the Government, to ATN.

 

2.4                                 Authority, Permits and Licences. No person
other than GTC at present has any Government authority, permit or licence in
Guyana to legally carry on, conduct or participate in any of the businesses, or
provide any of the services, specific in Section 6.1, except those expressly
excluded by Section 6.3.

 

2.5                                 Financial Statements. The audited financial
statements of GTC for the year 1989 and the interim financial statements for the
quarter ending 31st March, 1990 are at Annexure “B”. Subject to the observations
in the Audit Report, they are correct and complete and fairly present the
financial position of GTC as of 31st December 1989 and as of 31st March, 1990
(the dates of the Balance Sheet and the interim quarterly statements
respectively), the results of its operations for the year ended 31st
December 1989 and the quarter ended 31st March, 1990 and the assets and
liabilities of GTC on those dates.

 

2.6                                 External Communications Settlements. At
Annexure “C” is the most recent settlement for a twelve month period and at
Annexure “D” is GTC’s best estimate of the anticipated settlement for the most
recent twelve month period not finally determined, of revenues from
international data and voice telecommunication services of GTC. Annexures “B”

 

2

--------------------------------------------------------------------------------


 

and “C” set forth complete and accurate information regarding gross and net
settlements with each country or company constituting more than two and one-half
percent (2 ½%) of GTC’s volume of business expressed in revenue, for
international data and voice telecommunications.

 

2.7                                 Interest in Transactions. Save as is normal
as between a corporate body operating a telecommunications system and its
subscribers and employees, no officer or director of GTC or Government official
has, in his personal capacity, any direct or indirect interest in, or it’s a
party to, any lease, licence, contract, agreement or other obligation of GTC or
is the holder, beneficial owner, or the obligor of any note or other evidence of
indebtedness of GTC.

 

2.8                                 Taxes. GTC has filed all returns relating to
taxes and duties required to be filed by it under the laws of Guyana and paid
the taxes and duties payable thereunder. The vesting of the assets and
liabilities of GTC in GT&T will not attract any claim or assessment for
additional taxes of any kind being asserted by the Government.

 

2.9                                 Corporate and Business Records. The
corporate and business records of GTC are true and accurate in all material
respects. These records will be transferred to GT&T.

 

2.10                           Litigation. There are no material claims,
actions, suits, proceedings, judgment or orders, pending or threatened against
GTC.

 

2.11                           Changes in Financial Condition. Since 31st
December 1989, the date of the last Balance Sheet, there has not been any
material change in the financial condition, assets, business or operations of
GTC other than changes in the ordinary and normal course of business, none of
which has had a material adverse effect on such financial condition, assets,
business or operations.

 

2.12                           Absence of Certain Changes or Events.

 

(a)

 

Since 31st December 1989, the date of the last Balance Sheet, GTC has not,
except in the ordinary and normal course of its business, and consistent with
good business practices:

 

3

--------------------------------------------------------------------------------


 

 

 

(i)

Incurred any obligation or liability, fixed or contingent, other than those
under contracts, agreements and leases entered into in the ordinary and normal
course of business;

 

 

 

 

 

 

(ii)

Discharged or satisfied any lien or encumbrance or paid any obligation or
liability, whether fixed or contingent;

 

 

 

 

 

 

(iii)

Mortgaged, pledged or subjected to lien, charge, security, interest or to any
other encumbrance any of its asses or properties;

 

 

 

 

 

 

(iv)

Transferred, leased or otherwise disposed of any of its assets or properties, or
acquired any assets or properties, other than for a fair consideration;

 

 

 

 

 

 

(v)

Cancelled or compromised any debt or claim;

 

 

 

 

 

 

(vi)

Waived or released any rights of material value;

 

 

 

 

 

 

(vii)

Transferred or granted any material rights under any concessions, leases,
licences, agreements, inventions, trade names, trade marks, service marks,
copyrights, registrations or licences thereof or applications therefor, or with
respect to any know-how or other proprietary or trade rights;

 

 

 

 

 

 

(viii)

Made any increase in the compensation payable or to become payable by it to any
of its employees, except for increases made in accordance with its established
compensation policies applied on a basis consistent with previous practice, or
increases made in connection with any Collective Bargaining Agreement;

 

 

 

 

 

 

(ix)

Paid or provided for any bonus, stock option, profit sharing, pension,
retirement or other similar payment or arrangement for or on behalf of its
employees other than in the normal administration of its existing incentive,
welfare, pension or retirement plans or

 

4

--------------------------------------------------------------------------------


 

 

 

 

arrangements, or in connection with any Collective Bargaining Agreement;

 

 

 

 

 

 

(x)

Entered into any transaction of any nature with any of its officers or members;

 

 

 

 

 

 

(xi)

Entered into any transaction, contract or commitment with the Government or any
Government agency or authority or any other party which by reason of its size,
nature or otherwise is not in the ordinary course of its business;

 

 

 

 

 

 

(xii)

Undertaken any material borrowing, whether under existing or new borrowing
arrangements, and entered into any material loan agreements except the credit
referred to in Section 2.11; or

 

 

 

 

 

 

(xiii)

Terminated, discontinued, closed or disposed of any facility or business
operation.

 

 

 

(b)

 

Since 31st March, 1990 (the date of the last quarterly statement), GTC has not:

 

 

 

 

 

(i)

Entered into any employment arrangement or other contract or arrangement with
respect to the performance of personal services which either (a) is not
terminable without liability by it on thirty (30) days notice or less or
(b) involves an annual rate of compensation in excess of G$84,000;

 

 

 

 

 

 

(ii)

Made any loan to any of its officers, members or employees, or to any party
other than in the ordinary course of business;

 

 

 

 

 

 

(iii)

Suffered any material casualty loss or damage, whether or not such loss or
damage shall have been covered by insurance, which materially affects its
ability to conduct its business;

 

5

--------------------------------------------------------------------------------


 

 

 

(iv)

Issued, sold or otherwise disposed of any evidence of indebtedness or other
securities;

 

 

 

 

 

 

(v)

Granted or made any options, rights, commitments or any other agreements of any
character obligating it to issue any evidence of indebtedness or other
securities, or

 

 

 

 

 

 

(vi)

Acquired any equity interest in any other corporation, partnership, joint
venture or other business association.

 

2.13                           No Breach. The execution and delivery of this
Agreement does not, and the consummation of the transactions contemplated hereby
will not:

 

(a)

 

constitute a violation of any law of Guyana;

 

 

 

(b)

 

constitute a breach of, default under or result in the acceleration of, any
obligation of GTC of any kind or character; and

 

 

 

(c)

 

violate or conflict with any other restriction of any kind or character to which
GTC is subject.

 

2.14                           Authority. The Government has taken all action
required by law or otherwise required to authorize the execution and delivery of
this Agreement, and this Agreement is a valid and binding Agreement of the
Government in accordance with its terms. The undersigned party executing this
Agreement on behalf of the Government has been duly authorized to execute this
Agreement.

 

SECTION 3. REPRESENTATION AND WARRANTIES OF ATN

 

ATN represents and warrants to the Government that:

 

3.1                                 Corporate Structure of ATN. ATN is a private
limited company duly established and incorporated, validly existing and in good
standing under the laws in operation in the United States Virgin Islands.

 

6

--------------------------------------------------------------------------------


 

3.2                                 Corporate Power and Action. ATN has
corporate power to execute and deliver this Agreement and has taken all action
required by law, its Certificate of Incorporation, its by-laws and otherwise to
authorize such execution and delivery, and this Agreement is a valid and binding
agreement of ATN in accordance with its terms.

 

3.3                                 Investment Interest. ATN is acquiring the
shares of GT&T for its own account for investment and not with a view to the
sale or distribution of the whole or part of it to any other person.

 

3.4                                 Capability. ATN has the requisite human
resources and capital and ability to raise financing to perform all of its
obligations and undertakings required by this Agreement.

 

3.5                                 Bankruptcy. ATN is not bankrupt, has not
been and is not subject to any insolvency proceedings, nor has it filed for nor
is it in any other way involved in any proceedings for re-organization of the
Company or in any similar proceedings which would affect ATN’s capacity to
assume the obligations under this Agreement or its ability to perform its
obligations hereunder.

 

SECTION 4. CONSIDERATION

 

4.1                                 Purchase Price of Shares. In consideration
for the transfer to ATN of the shares in GT&T representing eighty percent (80%)
of its issued share capital and in consideration of the vesting in ATN of 80% of
its total assets and equity, ATN shall pay to the Government a sum of United
States Dollars sixteen million, five hundred thousand only (U.S. $16,500,000).

 

4.2                                 Additional Payments. In addition to the sum
of United States dollars sixteen million, five hundred thousand (U.S.
$16,500,000), referred to in paragraph 4.1, the following sums shall be paid by
ATN to the Government:

 

(a)                                  An amount equivalent to twenty (20) per
cent of the Liability Decrease. Liability Decrease means the difference between
$7.2 million, the amount of GTC’s foreign currency liabilities for which GT&T
assumes responsibility, and the settlement sum, the amount necessary to settle
these foreign exchange liabilities.

 

7

--------------------------------------------------------------------------------


 

(b)                                 Amounts equivalent to any sums made
available by way of credit extended to the Government by any foreign Government
or by any corporate body, agency or other person outside Guyana for the use and
benefit of GTC or GT&T, if extended before Closing, or of GT&T, if extended
after Closing, shall be paid to the Government in immediately available cash in
United States dollars by ATN, if the credit was extended before Closing, or by
GT&T if the credit was extended after Closing provided always that GT&T opts to
make use of the credit so extended. All rights, title and interest in all
equipment purchased with the credit so made available shall be transferred to
GTC or to GT&T, if the purchase is before Closing, or to GT&T, if the purchase
is after Closing, free and clear of all liens. The sums referred to in this
paragraph aggregate to United States dollars ten million only (US$10,000,000) or
the date of this Agreement. The Government of Guyana shall release GTC and GT&T
of all liability in respect of any credits referred to in this paragraph; and

 

(c)                                  If as a result of the participation of the
Government as an owner of equity in GT&T, interest rates and loan terms are
provided by lenders for the benefit and use of GT &T, at rates and upon terms
more favourable than those that would be available commercially, GT&T will pay
to the Government a commitment fee in United States dollars of two percent (2%)
of the gross principal amount of such loan. The commitment fee shall be paid
when ATN or GT &T becomes entitled to draw the principal of such loan.

 

SECTION 5. COVENANTS BY ATN

 

ATN covenants and undertakes that after 80% of the equity in GT&T is acquired by
it pursuant to this Agreement, GT&T will comply with the covenants mentioned
hereafter and ATN covenants and undertakes to secure such compliance.

 

5.1                                 Expansion and Service Improvement Plan. ATN
shall prepare and implement through GT&T a comprehensive Expansion and Service
Improvement Plan (an outline of which

 

8

--------------------------------------------------------------------------------


 

is set out in Annexure “E”) designed to provide national and international
service of the highest quality and most general availability. The plan will be
prepared and finalized in consultation with the Government before Closing. The
plan will include, but not limited to, provision for the following:

 

(a)                                  connection of at least 20,000 additional
subscriber lines to the existing number of lines estimated at 21,000, within
three years of the date of Closing;

 

(b)                                 within twenty-four (24) months, achievement
of contractually guaranteed quality of service performance as determined by
measurement of service indexes recognized in the industry in accordance with
Annexure “E”;

 

(c)                                  within three (3) years, in accordance with
the Schedule shown in Annexure “E”, complete a high density backbone microwave
(1800 channels) between Lethem and Georgetown, Georgetown and Crabwood Creek,
and establish other facilities permitting telephone or radio telephone service
along the entire coast from Crabwood Creek to Suddie, and in the interior at:

 

(i)                                     Mahdia;

 

(ii)                                  Issano;

 

(iii)                               Kurupung;

 

(iv)                              Kamarang, Enachu and Imbaimadai; and

 

(v)                                 Aishalton, Dadanawa and Wichabai; and

 

(d)                                 within three years, also extend the backbone
microwave to include the Northwest areas; Port Kaituma, Matthews Ridge, and
Mabaruma.

 

5.2                                 Maintaining and Upgrading Quality of
Services. ATN shall cause GT&T to keep its equipment and services maintained
continuously in keeping with international standards. In

 

9

--------------------------------------------------------------------------------


 

addition ATN shall cause GT&T to introduce in a timely fashion current
technological advances (wherever practical, applicable and relevant) to ensure
that a high quality of service is always maintained to international standards.

 

5.3                                 Public Interest Services. ATN shall cause
GT&T to provide full public interest services, including, but not limited to,
inland telegraph services, public call box telephone services, public emergency
telephone services and free telephone directories.

 

5.4                                 Releasing the Government from the
Liabilities of GTC and GT&T. ATN and GT&T will take all measures to release the
Government from every liability, including up to a maximum of seven million two
hundred thousand dollars (US$7.2 million) of foreign currency liabilities,
incurred by GTC and GT&T before Closing, except any debt the favourable terms of
which are conditioned on continuing a guarantee given by the Government, in
which case, however, ATN and GT&T will indemnify and hold harmless the
Government for such debt.

 

5.5                                 Taxes. Of the taxes and duties payable by
GT&T under the laws of Guyana, ATN covenants and undertakes to cause GT&T to pay
in foreign currency taxes attributable to its net income from international
telecommunication services, to the extent such earnings are realized in foreign
currency.

 

5.6                                 Employment. All the employees of GTC or GT&T
employed by it immediately before Closing are guaranteed continued employment
with GT&T, on terms which are not less favourable to each of such employees than
the terms of employment enjoyed immediately before Closing, for a minimum period
of eighteen months after Closing, subject only to GT&T’s right to dismiss or
discharge any employee for cause.

 

5.7                                 Training and Career Development. ATN shall
cause GT&T to formulate and implement programmes for the training or retraining
of its employees so as to meet its needs and to make the best use of the
employees and to develop their career.

 

5.8                                 Welfare Plans. All employees of GT&T will be
provided with health insurance and shall have the benefit of retirement plans
(which may be funded or unfunded) established by GT&T. For the purposes of the
retirement plans, all the years of the service of the employees with GTC shall
be given credit to determine vesting and participation rights. However, nothing

 

10

--------------------------------------------------------------------------------


 

in this Agreement shall be deemed to obligate ATN or GT&T to assume unfunded
retirement plan liability which accrued while the employees were employed by GTC
unless such liability is reflected as a liability on the Balance Sheet and books
of accounts of GTC and then only to the extent of such liability recorded on the
books of account of GTC.

 

5.9                                 Rate Continuity. GT&T will not increase
subscriber rates in operation on the date of this Agreement for a period of
three years after Closing, except, and then only to the extent to which it
becomes justified, on the occurrence of the following events:

 

(a)                                  in the event of a substantial increase in
the average for a period of six months of the highest rate at which United
States dollar is lawfully sold in Guyana, over the highest rate at which United
States dollar is lawfully sold in Guyana during the month immediately before
Closing;

 

(b)                                 in the event of a change in long distance
charges payable to foreign correspondents;

 

(c)                                  if costs to provide service to interior
areas specified in the Expansion and Service Improvement Plan referred to in
paragraph 1 of this Section are proved to be substantially higher than as stated
in that Plan; or

 

(d)                                 in the event of any natural disaster or
other act of God leading to extensive destruction of plant and equipment,
provided that GT&T has taken out and maintained full insurance coverage of
property, plant, equipment and business interruption in accordance with
Section 5.14 hereunder and the sums paid by the insurer are not sufficient to
meet the expenses of restoring the services provided by GT&T or to compensate
GT&T for its lost revenue due to business interruption affected by the natural
disaster or other act of God.

 

5.10                           Switch to Switch Access. In the case of cellular
radio telephone service, in respect of which GT&T will be granted only a
non-exclusive licence, ATN covenants and undertakes that it will cause GT&T to
provide switch to switch access, at reasonable rates, for any other company or
person, providing cellular radio telephone service, which has the necessary

 

11

--------------------------------------------------------------------------------


 

licence and permit therefor issued by the Government. ATN also covenants and
undertakes to cause GT&T to provide switch to switch access, at reasonable
rates, to terminal and customer premises equipment, including telefax and telex
equipment acquired by any person otherwise than from ATN, GT&T or any agency
specified by ATN or GT&T.

 

5.11                           Privacy of Communications. ATN covenants and
undertakes that it will, subject to the laws of Guyana, cause GT&T to secure
fully that the privacy and confidentiality of communications through the
services provided by GT&T are not impinged.

 

5.12                           Assignment of Shares of ATN in GT&T. ATN
covenants and undertakes that the whole or part of the equity holding of ATN in
GT&T will not be assigned by it to any person without the prior permission of
the Government and if ATN intends to assign the said equity holding, it shall
first make an offer to sell the same to the Government whereupon the Government
may buy the same at a price agreed to between the Government and ATN and in the
absence of agreement at a price determined by arbitration under the
International Centre for the Settlement of Investment Disputes (ICSID).

 

5.13                           Rights of the Government as Minority Shareholder
in GT&T. ATN covenants and undertakes to fully recognize the rights and
interests of the Government as the holder of minority share capital in GT&T, and
in particular:

 

(a)                                  to recognize the right of the Government to
choose such number of members of the Board of Directors of GT&T proportionate to
its share holding, but in no case less than one; and

 

(b)                                 to provide the Government, at its request as
minority shareholder, full and complete information and access to records,
relating to the business and operations of GT&T, financial administrative,
technical and otherwise, including but not limited to, the extent and condition
of its business, the rates charged for telecommunication services, income and
expenditure and financial position.

 

12

--------------------------------------------------------------------------------


 

5.14                           Insurance. ATN covenants and undertakes that it
shall acquire and maintain such insurance on property, plants and equipment and
for business interruption as would be reasonable for a prudent business to
maintain, bearing in mind, the practice in the Industry.

 

SECTION 6. COVENANTS BY THE GOVERNMENT

 

The Government Covenants and undertakes as follows:

 

6.1                                 Licence. The Government will grant, subject
to the provisions of this Agreement, to GT&T licences under the Post and
Telegraph Act, Cap. 47:01, of the Laws of Guyana, or any legislation enacted to
replace it, to carry on, operations to provide the following services:

 

(a)                                  Public telephone, radio telephone (except
private radio telephone systems which do not interconnect with GT&T network) and
pay station telephone services, national and international voice and data
transmission;

 

(b)                                 Sale of advertising in any directories of
telephone subscribers;

 

(c)                                  Switched or non-switched private line
service supported by facilities constructed over public right of way;

 

(d)                                 Terminal and customer premises equipment;

 

(e)                                  Telefax, telex and telegraph service and
telefax network service, excluding the following operations:

 

(i)                                     sale of telefax or teleprinter machines;

 

(ii)                                  maintenance of telefax or teleprinter
equipment; and

 

(iii)                               operation of any facility for the sending
and receiving of telefax copies or teleprinter messages; and

 

(f)                                    Cellular radio telephone service.

 

13

--------------------------------------------------------------------------------


 

If any such licences have not been given to GT&T before Closing it will be given
immediately after Closing. A licence referred to in this paragraph will be
subject to the other paragraphs of this Section.

 

Notwithstanding the licence granted pursuant to Section 6.1(d) for terminal and
customer premises equipment, ATN covenants and agrees that GT&T will allow
customers on an individual basis to install such equipment purchased by the
customer and imported for the customer’s own use and to connect such equipment
to GT&T’s lines. To ensure compatibility of such equipment GT&T shall provide
customers, on request, with GT&T’s specifications regarding such equipment. The
customer shall be responsible for the maintenance of such equipment.

 

6.2                                 Terms of Licences. The licence granted to
GT&T in respect of the service referred to in subparagraphs (a), (b) and (c) of
Section 6.1 will be an exclusive licence for a period of twenty years and shall
be renewable at the option of GT&T for a further period of twenty years. During
the period of the exclusive licence, no other company, nor the Government, shall
provide any services to which the licence relates. The licence granted to GT&T
with respect to the services referred to in sub-paragraphs (d) and (e) of
Section 6.1 shall be exclusive for a period of ten years, and shall be renewable
at the option of GT&T on a non-exclusive basis.

 

6.3                                 Cellular Radio Telephone Licence. The
Government shall grant to GT&T a non-exclusive licence to provide cellular radio
telephone service anywhere within the country. The licence shall be for a period
of twenty years and shall be renewable at the option of GT&T for a further
period of twenty years.

 

6.4                                 Cancellation of Licence. The Government
shall have the power, which may be exercised by any authorized person or
authority on behalf of the Government, to cancel any licence or licences granted
to GT&T for providing the services referred to in Section 6.1 if GT&T
contravenes any of the material terms of the licence, or the material provisions
of this Agreement, or the material provisions of the Post and Telegraph Act (Cap
47:01) or any law enacted to replace it.

 

14

--------------------------------------------------------------------------------


 

6.5                                 Failure to Achieve Agreed Levels of Quality
or Expansion. Without prejudice to the provisions of Section 6.4, if GT&T fails
to achieve the levels of quality or service, or the completion of any of the
phases of the Expansion and Service Improvement Plan covenanted for and
undertaken by ATN under this Agreement within the time allowed therefor, the
Government shall have the power, exercised through the Regulatory Body referred
to at Section 6.7 below, to examine the breach and the circumstances relating to
it and to decide on an appropriate penalty, if any.

 

6.6                                 No Condonation of Breach. The Regulatory
Body may at the request of the Government, or GT&T or ATN allow GT&T or ATN time
or opportunity to rectify any breach of the provisions of this Agreement or to
achieve agreed levels of quality of service or for the completion of any of the
phases of the Expansion and Service Improvement Plan, notwithstanding the
failure to achieve or complete the same within the agreed time. Such action by
the Government or the Regulatory Body, shall not be deemed to be a condonation
of the breach or failure.

 

6.7                                 Establishment of Regulatory Body. The
Government covenants and undertakes to establish an independent statutory
authority (hereinafter referred to as the “Authority”) to regulate the
operations of companies or other persons engaged in providing telecommunication
services and operating in Guyana and with a view to securing compliance with the
relevant laws of Guyana and to protecting the interests of persons making use of
such services (hereinafter referred to as subscribers).

 

6.8                                 Subscriber Rates. Without prejudice to the
generality of the foregoing, the Authority will be empowered to determine
questions as to the reasonableness of the rates charged or to be charged by GT&T
for services rendered by it and the decisions of the Authority will be binding
on GT&T.

 

6.9                                 Rates of Return. In determining the rates to
be charged the subscribers, the Authority shall take into account:

 

15

--------------------------------------------------------------------------------


 

(a)                                  in regard to the rates to be charged from
subscribers during the first period of three years from Closing the covenant and
undertaking of ATN in Section 5.9;

 

(b)                                 subject to sub-paragraph (a), GT&T shall be
entitled to a minimum rate of return of 15% on capital dedicated to public use.
The revenue requirement shall be calculated on a rate of return methodology to
be mutually agreed to by Government and ATN prior to the establishment of a
Regulatory Body or any other agency charged with the responsibility of
regulating the rate of return for GT&T. Unless and until such mutual agreement
is reached between the Government and ATN, the revenue requirement shall be
calculated on the basis of GT&T’s entire property, plant and equipment pursuant
to a rate of return methodology consistent with the practices and procedures of
the United States of America Federal Communication Commission.

 

6.10                           Management Services. Where GT&T has engaged ATN
or any of its subsidiaries to render any management services, GT&T shall pay
fees in foreign currency in such amounts as the Board of Directors of GT&T shall
approve and the repatriation of such fees to the United States of America shall
not be subject to currency restrictions, withholding taxes, or any other
taxation by the Government.

 

6.11                           Capital Dedicated to Telecommunications Business
of GT&T. In this Agreement the expression “capital dedicated to
telecommunications business of GT&T” means the capital assets of GT&T.

 

6.12                           Foreign Exchange Controls. The Government
covenants and undertakes to permit GT&T, without any restrictions, to make
payments in foreign currency to:

 

(a)                                  international correspondents;

 

(b)                                 creditors of GT&T of debt denominated in
foreign currency;

 

16

--------------------------------------------------------------------------------


 

(c)                                  suppliers of imported supplies of
equipment, materials or services used and needed in GT&T’s operations;

 

(d)                                 ATN by way of dividends declared on
shareholdings or other sums due from GT&T. The repatriation of dividends to ATN
shall not be subject to withholding taxes.

 

The repatriation of dividends to ATN and the payment of interest on debt
denominated in foreign currency shall not be subject to withholding taxes. For
the above purposes GT&T shall be permitted by the Government to retain outside
of Guyana sufficient sums from foreign currency earned or collected by it from
its international telecommunication operations.

 

6.13                           Duties and Taxes. After Closing, GT&T shall be
subject to the same tax, duty and exemption regime as applied to GTC or GT&T
prior to Closing. This regime is described in Annexure “F”.

 

6.14                           Foreign Nationals. The Government covenants and
undertakes to grant necessary visas and work permits to enable GT&T to employ
foreign nationals eligible for such visas and work permits under the laws of
Guyana (including the granting of visas to their family members) in posts
required for carrying on its activities as mentioned in this Agreement and for
which suitably qualified Guyanese are not available and to enable foreign
nationals to serve as directors of GT&T. This paragraph shall apply whether such
visas and work permits are permanent or temporary in nature.

 

6.15                           Conduct of Business before Closing. The
Government covenants and undertakes that at all times after the date of this
Agreement and including the Closing date, the Government will use its best
efforts to cause GTC, and GT&T when it is established to take over the assets
and liabilities of GTC, to comply with the following, except where the
Government and ATN agree otherwise:

 

(a)                                  GTC and GT&T shall conduct their business
in the usual, regular and ordinary course, and in keeping with present business
practices, and, to the extent consistent with such operations, use their best
efforts to preserve the present business organization intact, and shall do
nothing (otherwise than

 

17

--------------------------------------------------------------------------------


 

in the ordinary course of the management of the business, including suspension
or dismissal of an officer or employee for cause) which shall have the effect of
depriving them of the services of their present officers and employees or to
adversely affect present relationships with persons having business dealings
with GTC or GT&T;

 

(b)                                 GTC or GT&T shall maintain to the best of
their ability all the assets and properties at present owned by GTC, and which
are reasonably necessary for its business, in customary repair, order and
condition;

 

(c)                                  GTC and GT&T shall maintain the books,
accounts and other records GTC has been maintaining in the past in connection
with its business, in the usual, regular and ordinary manner, on a basis at
least consistent with prior years, and endeavour to comply with all the laws
applicable to GTC or GT&T, as the case may be, and to perform without default
all the obligations of GTC or GT&T; and

 

(d)                                 excepting any expenditure incurred or
advances on equipment purchases under the contract already entered into by GTC
with Northern Telecoms Corporation, without the prior consent in writing of ATN
no individual capital expenditure or advance on equipment purchase in excess of
G$100,000 (one hundred thousand Guyana dollars only) will be incurred by GTC or
GT&T.

 

6.16                           Accounts Receivable. At or prior to Closing the
Government shall pay to GT&T all amounts which are due from the Government to
GTC and GT&T.

 

6.17                           Right of Way. GT&T shall be allowed the
gratuitous use of the streets, public roads, rivers and waters of Guyana
required to be used by it for the purposes of placing telephone poles and
cables, for the purpose of providing service to subscribers. The said right of
GT&T shall be subject to the restrictions and provisions of the Post and
Telegraph Act (Cap. 47:01) of the Laws of Guyana, or any legislation enacted to
replace it.

 

18

--------------------------------------------------------------------------------


 

6.18                           Banking. GT&T shall be permitted to retain net
revenues from international telecommunication operations in one or more banks
located outside Guyana. However, nothing in this Agreement is intended to
release ATN, it nominee or GT&T of their respective obligations under this
Agreement or the laws of Guyana regarding foreign currency derived from net
settlements of international calls.

 

6.19                           Overseas Private Investment Corporation (OPIC).
The Government shall support any application by ATN and/or GT&T to the Overseas
Private Investment Corporation (OPIC) for investment insurance coverage in
connection with ATN’s obligations under this Agreement.

 

SECTION 7. COVENANTS BY THE GOVERNMENT AND ATN

 

The Government and ATN agree that:

 

7.1                                 GT&T Stock. GT&T shall have one class of
stock which should consist of common stock. Each share of common stock shall
have equal voting rights and the same rights to share in dividends. No
shareholder in GT&T shall have the right to acquire authorized but unissued
shares of GT&T common stock unless those shares are being offered to all
shareholders upon terms that allow each shareholder to maintain their
proportionate interest and ownership of GT&T.

 

7.2                                 Shareholding in GT&T. ATN and the Government
shall at all times after Closing hold GT&T shares in the following proportions:

 

ATN

Eighty percent (80%)

 

 

The Government or its nominee

Twenty percent (20%)

 

Should it become necessary to increase the share capital of GT&T and should both
parties hereto agree to the increase, the share capital of GT&T may be increased
by the amount agreed upon by both Parties and the new shares shall be allotted
to ATN and the Government in the proportion set out above unless otherwise
agreed to by them.

 

19

--------------------------------------------------------------------------------


 

7.3                                 Directors. GT&T shall have not less than
six, but not more than twelve, directors. After Closing, the Government shall
have the right to nominate twenty percent (20%) of the directors of GT&T, and
ATN shall have the right to nominate the remainder (viz 80%) of the directors.
There shall always be at least one director of GT&T who is a nominee of the
holder of minority shares.

 

7.4                                 Board Meetings. All decisions in respect of
important matters pertaining to GT&T and its business shall be discussed and
decided at the meetings of the Board of Directors. There shall be at least one
meeting of the Board of Directors each month.

 

7.5                                 Obligations to Provide Universal Service.
GT&T shall have the obligation to provide universal service. This means that the
business and development plans of GT&T will be designed to provide as many
residents of Guyana as possible with the benefit of telephone service.

 

7.6                                 Access to GTC’s Business Records. From the
date of the execution of this Agreement until Closing, the Government and its
authorized agents, on the one hand, and ATN and its attorneys, accountants,
engineers, and its other agents and representatives, on the other hand, as are
reasonably required to review the corporate books and business records of GTC,
shall be allowed access to the corporate and business records of GTC. To this
end, the Government shall designate certain employees of GTC to facilitate the
Government’s and ATN’s review of the corporate books and business records of
GTC. All information requested by ATN and the Government and available to GTC or
GT&T pertaining to GTC’s and GT&T’s operations will be made available provided
that such request is made after reasonable notice and the examination of the
records takes place during normal business hours. The Government and ATN will be
entitled to make photostatic copies or otherwise duplicate copies of GTC’s and
GT&T’s corporate records and books of account. After closing, both the
Government and ATN shall have equal access to the corporate books and business
records of GT&T.

 

7.7                                 Confidentiality of Information. Except for
the purpose of carrying out the operations of GT&T or complying with the
provisions of any law, information referred to in Section 5.13(b) or Section 7.6
shall be maintained in strict confidence and shall not be published or publicly
made available without the written consent of the shareholders of GT&T.

 

20

--------------------------------------------------------------------------------


 

7.8                                 Best Efforts Regarding Compliance with
Agreement. Government and ATN covenants to use their best efforts to cause all
the obligations imposed upon them by this Agreement to be duly complied with and
to cause all conditions precedent to such obligations to be satisfied.

 

7.9                                 Settlement of Accounts with Foreign
Telecommunications Administration. ATN or GT&T may negotiate with foreign
telecommunications administrations for reconciling or settling the net amounts
due from those administrations to GTC of GT&T in respect of any period prior to
Closing and if as a result of such reconciling or settling more amounts than
mentioned in the financial statements and Annexures “C” and “D” are found due
from those administrations to GTC or GT&T in respect of the said period,
eighty-five (85) percent of that amount shall be paid by ATN to the Government
and fifteen (15) percent may be retained by ATN.

 

SECTION 8. DUE DILIGENCE

 

For a period of sixty (60) days from the date of the execution of this
Agreement, ATN’s accountants, attorneys, engineers, and other agents and
representatives, as are required, shall have a right to examine (as ATN deems
relevant) the books of accounts and supporting records and other corporate books
and records, and physical assets of GTC and GT&T. This examination shall take
place during normal business hours. The Government represents and warrants its
co-operation and the co-operation of the officers and employees of GTC and GT&T
before Closing regarding the aforementioned examinations. ATN shall maintain all
information obtained by it under this paragraph in strict confidence. The
information shall not be published or publicly made available without the
written consent of the Government.

 

SECTION 9. CLOSING

 

Completion of the matters referred to in SECTION 1 and 2.2 and the payment of
the amount mentioned in Section 4.1 shall be effected no sooner than thirty
days, and not later than forty-five days after the completion of the due
diligence provided for in Section 8 of this Agreement. The Closing shall be held
at Georgetown, Guyana, on a date mutually agreed to by the Government, GT&T and
ATN.

 

21

--------------------------------------------------------------------------------


 

SECTION 10.                                             CONDITIONS PRECEDENT TO
OBLIGATION OF ATN

 

The obligation of ATN to purchase eighty percent (80%) of the shares in GT&T
pursuant to this Agreement is subject to the satisfaction at or before Closing
of all the following conditions:

 

10.1                           Accuracy of Representations and Warranties. The
representations and warranties of the Government contained in this Agreement
shall be true in every material respect on and as of the Closing Date, with the
same effect as though such representations and warranties had been made on and
as of such date, except to the extent attributable to actions consented to in
writing by ATN.

 

10.2                           Performance of Agreements. The Government shall
have performed all obligations and agreements required to be performed by it and
complied with all covenants and other terms and conditions required to be
complied with by it, hereunder, on or prior to the Closing Date.

 

10.3                           Certificate. The Government shall have furnished
ATN with a certificate dated the Closing Date, to the effect that the Government
has fulfilled the conditions specified in paragraphs 1 and 2 of this Section.

 

10.4                           Opinion of Counsel for the Government. ATN shall
have received a favourable legal opinion of counsel for the Government, dated as
of the Closing Date, in the form and substance reasonably satisfactory to ATN
and its counsel, to the effect that:

 

(a)                                  The Government has full right, power and
authority to enter into this Agreement;

 

(b)                                 The Government has full right, power and
authority to sell, assign, transfer and deliver the shares and assets of GT&T
held by it;

 

(c)                                  This Agreement and the instruments of
assignment and transfer and delivery of shares of GT&T required hereunder, have
been duly executed and delivered by the Government and constitute a legal valid
and binding obligation of the Government;

 

22

--------------------------------------------------------------------------------


 

(d)                                 Any legislation enacted by the Government to
give effect to this Agreement shall be consistent with the Governments’
obligations as set forth in this Agreement;

 

(e)                                  The covenants by the Government in
SECTION 6 and the covenants by the Government and ATN in SECTION 7 of this
Agreement will survive Closing and will remain a binding legal commitment
throughout the initial term of the licences referred to in Section 6.1 and the
term of any renewal thereof;

 

(f)                                    GT&T has been granted all the necessary
licences and permits and has all the requisite authorizations necessary to
provide national and international telecommunications services pursuant to all
the terms, conditions and obligations of the Parties to this Agreement.

 

Such opinion shall also include such other matters incidental to the
transactions contemplated hereby as ATN or its counsel may reasonably request.

 

SECTION 11.                                             CONDITIONS PRECEDENT TO
OBLIGATION OF THE GOVERNMENT

 

The obligation of the Government to sell to ATN eighty percent (80%) of the
shares in GT&T pursuant to this Agreement is subject to the satisfaction at or
before Closing of all the following conditions:

 

11.1                           Accuracy of Representations and Warranties. The
representations and warranties of ATN contained in this Agreement shall be true
in every material respect on and as of the Closing Date with the same effect as
though such representations and warranties had been made on and as of such date,
except to the extent attributable to actions consented to in writing by the
Government.

 

11.2                           Performance of Agreements. ATN shall have
performed all obligations and agreements required to be performed by it and
complied with all covenants and other terms and conditions required to be
complied with by it, hereunder, on or prior to the Closing Date.

 

23

--------------------------------------------------------------------------------


 

11.3                           Certificate. ATN shall have furnished the
Government with a certificate dated the Closing Date to the effect that ATN has
fulfilled the conditions specified in paragraphs 1 and 2 of this Section.

 

11.4                           Opinion of Counsel for ATN. The Government shall
have received a favourable legal opinion of counsel to ATN, dated as of the
Closing Date, inform and substance reasonably satisfactory to the Government and
its counsel, to the effect that:

 

(a)                                  ATN is a corporation duly organized,
validly existing and in good standing under the laws of the United States Virgin
Islands;

 

(b)                                 ATN has the full right, power and authority
to enter into this Agreement to purchase the shares of GT&T to be sold to it
hereunder;

 

(c)                                  This Agreement has been duly executed and
delivered by ATN and constitutes a legal, valid and binding obligation of ATN;

 

(d)                                 The covenants by ATN in SECTION 5 and the
covenants by the Government and ATN in SECTION 7 of this Agreement shall survive
Closing and shall remain a binding legal commitment throughout the initial term
of the licences referred to in Section 6.1 and the term of any renewal thereof.

 

Such opinion shall also include such other matters incidental to the transaction
contemplated hereby as the Government or the counsel of the Government
may reasonably request.

 

SECTION 12.                                             RENEWAL OF LICENCES

 

12.1                           Notices and Applications for Renewal of Licences.
Notice of intention to seek renewal any licence granted to GT&T shall be given
by GT&T one year before the expiry of the term of the licence and the
application for renewal of any such licence shall be made in accordance with the
law applicable thereto.

 

12.2                           Renewal of Exclusive Licence After Expiry of
Term. After the expiry of the initial term of any exclusive licence granted to
GT&T in respect of the services mentioned in

 

24

--------------------------------------------------------------------------------


 

Section 6.1(a), (b) and (c)  and referred to in Section 6.2, the Government
shall renew the licence on an exclusive basis in accordance with applicable laws
of Guyana and the terms of this Agreement. Further, after the expiry of the
initial term of any exclusive licence granted to GT&T in respect of the services
mentioned in Section 6.1(d) and (e) and referred to in Section 6.2, the
Government shall renew the licence on a non-exclusive basis in accordance with
the laws of Guyana and the terms of this Agreement.

 

12.3                           Sale of Assets of GT&T on Non-renewal or
Termination of Licence. If on account of the non-renewal of any licence granted
to GT&T for carrying on any of the activities referred to in Section 6.1 GT&T
has to close its operations, the Government shall be entitled to purchase the
shares of ATN in GT&T or the assets of GT&T, on such terms as may be agreed
between ATN and the Government or, on failure to reach such agreement, as
determined by arbitration conducted by ICSID.

 

SECTION 13.                                             FORCE MAJEURE

 

13.1                           Definition. For the purpose of this Agreement,
“force majeure” shall mean any event which could not have reasonably been
foreseen, is beyond the reasonable control of the Party claiming to be affected
by such event, has not been brought about at the instance of such Party and has
caused non-performance or delay. Force Majeure may include but is not limited to
such events as insurrection, war or other armed conflict, floods, earthquakes
and other natural disasters.

 

13.2                           Liability in the Event of Force Majeure. No Party
shall be held liable or deemed to be in default under this Agreement for any
failure to perform obligations and duties hereunder if such failure has resulted
directly or indirectly from force majeure, provided that that Party had taken
all precautions to minimize the consequences of the force majeure.

 

13.3                           Notice for Force Majeure. In the event of force
majeure, the Party so claiming shall notify the other Party in writing of the
circumstances and the Parties shall meet forthwith to determine the action to be
taken.

 

25

--------------------------------------------------------------------------------


 

13.4                           Extension of Time for Force Majeure. Any period
during which the event of force majeure continues shall be added to the time
allowed for any Party to perform any act or undertake any obligation.

 

SECTION 14.                                             INDEMNIFICATION

 

14.1                           Indemnification by Government. The Government
agrees to indemnify and hold ATN and GT&T, or any one of them, and their
respective directors, officers, employees and agents, harmless from and against
all judgments, damages, losses, claims, liens, penalties, obligations,
liabilities, settlements and expenses, including reasonable attorney’s fees,
arising out of:

 

(a)                                  any breach of any warranty or covenant or
any inaccurate or erroneous representations of the Government contained herein,
in any Annexure attached hereto or in any certificate, agreement or other
instrument duly executed and delivered by the Government pursuant to this
Agreement; and

 

(b)                                 any failure of the Government to perform or
comply with any provision, obligation or duty contained in this Agreement and
required to be performed or complied with by the Government.

 

14.2                           Indemnification by ATN. ATN agrees to indemnify
and hold the Government and its officers, employees and agents harmless from and
against all judgments, damages, losses, claims, liens, penalties, obligations,
liabilities, settlements and expenses, including reasonable attorney’s fees,
arising out of:

 

(a)                                  any breach of any warranty or covenant or
any inaccurate or erroneous representations of ATN contained herein, in any
Annexure attached hereto or in any certificate, agreement or other instrument
duly executed and delivered by ATN pursuant to this Agreement; and

 

26

--------------------------------------------------------------------------------


 

(b)                                 any failure of ATN or GT&T to perform or
comply with any provision, obligation or duty contained in this Agreement and
required to be performed or complied with by ATN or GT&T or both.

 

14.3                           Making of Claims. All claims for indemnification
under this Agreement shall be made within the time specified in SECTION 15
hereof. All claims for indemnification shall be made in writing.

 

SECTION 15.                                             SURVIVAL OF AGREEMENT
TERMS

 

15.1                           Representations and Warranties. The
representations and warranties which are included herein or in any Annexure
attached hereto, certificate, agreement or other instrument duly executed and
delivered pursuant to this Agreement, and the indemnities which are provided for
herein to the extent that they relate to the said representations and
warranties, shall survive the Closing.

 

15.2                           Covenants and Certain Other Provisions. Any
covenant or other provision of this Agreement which by its nature and content is
applicable to the operation of GT&T and ATN, or any one of them, shall be
effective and survive Closing, and shall be binding on the Parties for a period
equal to the initial term of the licence, or any renewals thereof, granted in
respect of such operations plus two (2) years.

 

15.3                           Other Provisions . Any provision of this
Agreement not included in paragraphs 1 and 2 of this Section shall survive
Closing, and shall be binding on the Parties, for a three (3) year period after
Closing.

 

SECTION 16.                                             GOVERNING LAW; WAIVER OF
SOVEREIGN IMMUNITY; SUBMISSION TO JURISDICTION

 

16.1                           Governing Law. This Agreement shall be construed
under and in accordance with the laws of Guyana.

 

16.2                           Waiver of Sovereign Immunity. The Government
agrees to waive any defence of sovereign immunity and consents to suit, if
necessary, to resolve disputes concerning the interpretation of this Agreement.

 

27

--------------------------------------------------------------------------------


 

16.3                           Submission to Jurisdiction. For the purpose of
resolving disputes regarding this Agreement, or arising therefrom, the
Government, ATN and GT&T shall submit themselves to the jurisdiction of the
courts of Guyana. Without prejudice to the above, and any other provision of
this Agreement, the Parties may agree in writing to resolve any dispute between
them regarding this Agreement, or arising therefrom, by arbitration conducted by
ICSID and when they so agree the dispute shall be referred to ICSID.

 

SECTION 17.                                             WAIVERS

 

17.1                           Extension of Time and Waivers. Any Party to whom
any obligations is due under this Agreement may be written notice to the Party
from whom performance of the obligation is due:

 

(a)                                  extend the time for the performance of any
of the obligations or the taking of other action under this Agreement;

 

(b)                                 waive inaccuracies in the representations
and warranties of the other contained in this Agreement, in any Annexure hereto,
or in any certificate issued hereunder;

 

(c)                                  waive compliance with any of the covenants
or conditions contained in this Agreement; or

 

(d)                                 waive or modify performance of any of the
obligations under this Agreement.

 

Except as provided in the preceding sentence, no action taken pursuant to this
Agreement, including, but without any limitation, any investigation by or on
behalf of any Party, shall be deemed to constitute a waiver, by the Party taking
such action, or compliance with, or performance of, any representations,
warranties, covenants, conditions or obligations contained in or under this
Agreement.

 

17.2                           Waiver of Breach Not to Extend to Subsequent
Breach. Any waiver by a Party of a breach of any provision of this Agreement
shall not operate or be construed as a waiver of any subsequent breach.

 

28

--------------------------------------------------------------------------------


 

SECTION 18.                                             EFFECT OF HEADINGS

 

The headings of the various Sections and paragraphs herein are inserted merely
as a matter of convenience and for reference and any such heading shall not be
construed as in any manner defining, limiting or describing the scope or intent
of the particular Section or paragraph to which it refers, or as affecting the
meaning or construction of the language in the body thereof.

 

SECTION 19.                                             NOTICES

 

All notices which are required or may be given pursuant to this Agreement shall
be in writing and shall be sufficient in all respects if delivered in person or
mailed by registered, certified or express mail, postage prepaid, as follows:

 

To the Government:

 

The Minister for the time being assigned responsibility for telecommunications,
at the address of his office in Georgetown, Guyana;

 

To ATN:

 

Atlantic Tele-Network Inc.
P.O. Box 6100
St. Thomas
U.S. Virgin Islands  00801
Attention:  Jeffrey J. Prosser

 

To GT&T:

 

When incorporated, at the address of its registered office,

 

or at such other address as any of the above parties shall have designated by
notice in writing to the other parties.

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Government of the Co-operative Republic of Guyana, and
Atlantic Tele-Network, Inc. have each caused this Agreement to be executed on
its behalf by its officer or representative thereunto duly authorized, all as of
the day and year first above written.

 

ATLANTIC TELE-NETWORK INC

GOVERNMENT OF THE COOPERATIVE
REPUBLIC OF GUYANA

 

 

 

 

By

/s/ Jeffrey J. Proser

 

By

  /s/ W.A.H.L. Parris

 

Jeffrey J. Prosser

W.A.H.L. Parris

Chairman

Deputy Prime Minster Planning and Development

 

30

--------------------------------------------------------------------------------